UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13a-16 OR 15d-16 UNDER  THE SECURITIES EXCHANGE ACT OF 1934 For the month ofDecember 2014 PEARSON plc (Exact name of registrant as specified in its charter)  N/A  (Translation of registrant's name into English)  80 Strand  London, England WC2R 0RL  44-20-7010-2000 (Address of principal executive office)  Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F  Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934  Yes No X ﻿ PEARSON PLC (the "Company") Director Shareholding Below are details of share transfers of ordinary shares of 25p each notified to the Company on 16 December 2014:- On 16 December 2014 Mirima Helen Freestone, a connected person of Robin Freestone, made transfers of shares to the following persons: Name of person to whom shares transferred Number of shares transferred Notes James Freestone Not a connected person of Robin Freestone William Freestone Connected person of Robin Freestone Jonathan Freestone Connected person of Robin Freestone Matthew Freestone Connected person of Robin Freestone All of the above transfers were made by way of gift. As a result of the transfers, the number of shares in which Robin Freestone and his connected persons are beneficially interested is 504,283 ordinary shares of 25p each, representing 0.06151% of Pearson's issued share capital. (Note: In addition to the above transfers, Mr Freestone's overall share interest has reduced from 509,632 by 4,349 ordinary shares, held by his son James, who is no longer considered to be a connected person.) This notification is made in accordance with DTR 3.1.2R. By: /s/ STEPHEN JONES  Stephen Jones Deputy Secretary
